                Case 18-12491-CTG              Doc 2493         Filed 09/03/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          :   Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                           Case No. 18-12491 (CTG)
                                                                :
                  Debtors.                                      :   (Jointly Administered)
                                                                :
                                                                :   Related D.I.: 2466, 2472, 2482, 2491
--------------------------------------------------------------- x

     ORDER APPROVING BRIEFING SCHEDULE AND SCOPE OF DISCOVERY IN
    CONNECTION WITH MOTION OF AMPARO FIGUEROA FOR ALLOWANCE AND
                 PAYMENT OF ADMINISTRATIVE EXPENSE
                    CLAIM AND FOR RELATED RELIEF

         Upon the Certification of Counsel;2 the Court having reviewed the proposed briefing

schedule and scope of discovery in connection with the Motion of Amparo Figueroa for Allowance

and Payment of Administrative Expense Claim and for Related Relief [D.I. 2466] (the “Admin

Motion”); and the Court finding that: (i) the Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
2
  Capitalized terms used but not otherwise defined in this Order have the meaning ascribed to them in the
Certification of Counsel.


EAST\184797304.2
              Case 18-12491-CTG          Doc 2493       Filed 09/03/21   Page 2 of 2




District Court for the District of Delaware, dated February 29, 2012; and it appearing that the

proposed briefing schedule and scope of discovery is in the best interests of the parties; this

Court having reviewed and considered the Certification of Counsel; and after due deliberation

and sufficient cause therefor,

        IT IS HEREBY ORDERED THAT:

        1.       The briefing and discovery schedule in connection with the Admin Motion shall

be as follows:

   Action                                                 Deadline
   Figueroa to respond to Trustee’s discovery and         September 10, 2021 at 4:00 p.m. (ET)
   produce documents, subject to the Limited
   Discovery Scope
   Trustee to respond to Figueroa’s discovery and         September 10, 2021 at 4:00 p.m. (ET)
   produce documents, subject to the Limited
   Discovery Scope
   Trustee’s deadline to object to the Admin Motion       September 10, 2021 at 4:00 p.m. (ET)
   Figueroa’s deadline to reply to Trustee’s              September 17, 2021 at 4:00 p.m. (ET)
   objection to the Admin Motion
   Trustee’s deadline to file sur-reply to Figueroa’s     September 20, 2021 at 12:00 p.m. (ET)
   reply
   Hearing Date                                           September 22, 2021 at 10:00 a.m. (ET)

        2.       The Parties’ responses to discovery and production of documents shall be limited

to the Limited Discovery Scope.

        3.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation or enforcement of this Order.




Dated: September 3rd, 2021          CRAIG T. GOLDBLATT
Wilmington, Delaware                UNITED STATES BANKRUPTCY JUDGE




                                                  2

EAST\184797304.2
